DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dublin, Jr. et al. (U.S. Pat. No. 5810005) (previously disclosed) in view of Rickard et al. (U.S. Pub. No. 2016/0051145) (previously disclosed) and Zhang et al. “A survey on computer aided diagnosis for ocular diseases”, BMC Medical Informatics and Decision Making 2014, 14:80 http://www.biomedcentral.com/1472-6947/14/80; (hereinafter Zhang) (previously disclosed).
Regarding claim 1, Dublin, Jr discloses:
An apparatus for intraocular pressure measurement (see at least col. 2, lines 28-43), the apparatus comprising: a system configured for three-dimensional imaging to capture blood vessel pattern images at a first instance to generate a calibration data set and at a second instance to generate a second data set (Column 9, lines 17-22 describe wherein the system contains an optical sensor for creating 3D images and at least abstract, col. 2, lines 17-68 and col. 3, lines 1-40 disclose wherein the system uses the optical sensor system for determining the configuration or signature (pattern) of the blood vessels of the eye and column 2, lines 29-43 and column 23, lines 10-33 disclose wherein a calibration data set is taken initially and wherein various images are made at different times and can be quantified by comparison to the calibration measurements); processing circuitry (processor 52) communicatively coupled with the digital photography or videography system (fig.6, col.12, line 50 - col. 13, line 9); and non-transitory memory (memory) on which is stored: the calibration data set that comprises one Col. 2, lines 28-43, col. 3, lines 20-61, col. 5, lines 66-67, col. 6, lines 1-13, col. 13, lines 54-67 and col. 14, lines 1-4 disclose wherein the system determines and stores a calibration data set of the vessel pattern or configuration of the user’s eye and Column 9, lines 17-22 describe wherein the system uses an optical sensor for creating 3D images of the user’s eye); the second data set that comprises one or more images of blood vessel pattern (Column 9, lines 17-22 describe wherein the system uses an optical sensor for creating 3D images of the user’s eye and column 23, lines 10-33 disclose wherein the system creates a video recording of specific vessels of the eye to be compared with the calibration recordings); and a plurality of instructions that, when executed: assign keypoints to the one or more images of the calibration data set (column 2, lines 18-67, column 3, lines 1-19, column 7, lines 49-67, column 8, lines 1-9, column 23, lines 10-33 disclose wherein the system identifies or selects specific features, contour, or geometry of vessels or the limbus region (wherein the examiner is interpreting the selected features of the region(s) from the video recording as keypoints to one or more images since they are features of key interest or importance in the images) chosen for data in which the calibration and field data set are compared); assign keypoints to the one or more images of the second data set (column 2, lines 18-67, column 3, lines 1-19, column 7, lines 49-67, column 8, lines 1-9, column 23, lines 10-33 disclose wherein the system identifies or selects specific features, contour, or geometry of vessels or the limbus region (wherein the examiner is interpreting the selected features of the region(s) from the video recording as keypoints to one or more images since they are features of key interest or importance in the images) chosen for data in which the calibration and field data set are compared); and cause the processing circuitry to estimate a change in intraocular pressure by comparing the keypoints of the calibration and second data set column 2, lines 18-67, column 3, lines 1-19, column 7, lines 49-67, column 8, lines 1-9, column 23, lines 10-33 disclose wherein the system identifies or selects specific features, contour, or geometry of vessels or the limbus region (wherein the examiner is interpreting the selected features of the region(s) as keypoints for comparison) chosen for data in which the calibration and field data set are compared and wherein the observed changes indicates changes in intraocular pressure and additionally Column 14, lines 17-55 describe wherein the assigned contour signatures or profiles of the specific selected regions or limbus are measured and analyzed and compared with the calibration set).
Yet Dublin does not disclose:
A digital photography or videography system; wherein the digital photo or video imagery is stored.
However, in the same field of intraocular pressure systems, Rickard discloses:
A digital photography or videography system (Paragraphs 0075 and 0122 discloses wherein the device encompasses a camera for recording digital images and paragraphs 0137 and 0139 discloses wherein the device captures images of the patient’s blood vessels and can be used for analysis of the blood vessel patterns); wherein the digital photo or video imagery is stored (paragraph 0089-0100, 0106, and 0125-0126 discloses wherein the images are stored).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Dublin to incorporate a digital photography or videography system; wherein the digital photo or video imagery is stored, as taught by Rickard, in order to quickly and efficiently receive and process image data for determining and comparing relevant characteristic data or features of the user’s eye.

wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints.
However, in the same field of systems for analyzing intraocular pressure, Zhang discloses:
wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints (The “Approaches using non-clinical features” section on pages 9-10 discloses wherein the system uses a SIFT feature system to identify content and features of parts of the eye from obtained images and wherein the SIFT feature system approach is used for matching feature point pairs between two retinal images and the “Glaucoma: Detection” section on page 6 discloses wherein glaucoma diagnosis is based on intra-ocular pressure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints, in order generate a panoramic picture with a wide field of view containing more information so as to improve computer aided diagnosis (top paragraph on page 10).
Regarding claim 2, Dublin in view of Rickard and Zhang discloses the method of claim 1. Dublin further discloses: 
wherein the blood vessel pattern is imaged at one of a sclera and a back of one or both eyes of a patient (Column 8, lines 55-62 describe wherein the pressure readings which are based on the blood vessel surface can be taken at the sclera).
Regarding claim 5, Dublin in view of Rickard and Zhang discloses the method of claim 1. Dublin further discloses: 
column 2, lines 18-67, column 3, lines 1-19, column 7, lines 49-67, column 8, lines 1-9, column 23, lines 10-33 disclose wherein the system identifies or selects specific vessels or the limbus region (wherein the examiner is interpreting the selected region(s) as keypoints for comparison) chosen for data in which the calibration and field data set are compared and wherein the observed changes indicates changes in intraocular pressure and additionally Column 14, lines 17-55 describe wherein the assigned contour signatures or profiles of the specific selected regions or limbus are measured and analyzed and compared with the calibration set). 
Yet the combination does not disclose:
wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints.
However, in the same field of systems for analyzing intraocular pressure, Zhang discloses:
wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints (The “Approaches using non-clinical features” section on pages 9-10 discloses wherein the system uses a SIFT feature system to identify content and features of parts of the eye from obtained images and wherein the SIFT feature system approach is used to generate a glaucomatic risk index and the “Glaucoma: Detection” section on page 6 discloses wherein glaucoma diagnosis is based on intra-ocular pressure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 6, Dublin in view of Rickard and Zhang discloses the method of claim 5. Dublin further discloses: 
wherein the non-transitory memory also stores a plurality of instructions that, when executed, cause the processing circuitry to estimate intraocular pressure scale differences between the key points (Column 3, lines 20-20 describe wherein the system estimates the pressure changes in the different configurations based on the contour signatures).
Yet the combination does not disclose:
wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints.
However, in the same field of systems for analyzing intraocular pressure, Zhang discloses:
wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints (The “Approaches using non-clinical features” section on pages 9-10 discloses wherein the system uses a SIFT feature system to identify content and features of parts of the eye from obtained images and wherein the SIFT feature system approach is used to generate a glaucomatic risk index and the “Glaucoma: Detection” section on page 6 discloses wherein glaucoma diagnosis is based on intra-ocular pressure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the assigned keypoints are scale-invariant feature transform (SIFT) keypoints, in order generate a 
Regarding claim 7, Dublin in view of Rickard and Zhang discloses the method of claim 1. Dublin further discloses: 
wherein the non-transitory memory also stores a plurality of instructions that, when executed, cause the processing circuitry to recognize features of the measurement blood vessel pattern image (Column 25, lines 11 – 43 describe wherein the system identifies features of the imaged profile from the measurement of the analyzed eye).
Regarding claim 8, Dublin in view of Rickard and Zhang discloses the method of claim 7. Dublin further discloses: 
wherein the non-transitory memory also stores a plurality of instructions that, when executed, cause the processing circuitry to compare the features assigned to the measurement blood vessel pattern image with corresponding features assigned to the calibration blood vessel pattern image (Column 25, lines 11 – 43 describe wherein the system compares the identified features of the measurement data with reference calibration profiles).
Regarding claim 9, Dublin in view of Rickard and Zhang discloses the method of claim 8. Dublin further discloses: 
wherein the non-transitory memory also stores a plurality of instructions that, when executed, cause the processing circuitry to estimate intraocular pressure scale differences between the features (Column 3, lines 20-20 describe wherein the system estimates the pressure changes in the different configurations based on changes of features and profiles of the eye.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dublin in view of Rickard and Zhang, as applied to claim 1, and further in view of Deering et al. (U.S. Pub. No. 2009/0189830) (previously disclosed).
Regarding claim 12, Dublin in view of Rickard and Zhang discloses the apparatus of claim 1, yet the combination does not disclose:
wherein the configuration for three-dimensional imaging is selected from a configuration for defocusing imaging, blur-based imaging and stereo imaging.
Yet, in the same field of devices involving displaying images, Deering teaches:
wherein the configuration for three-dimensional imaging is selected from a configuration for defocusing imaging, blur-based imaging and stereo imaging (Paragraph 0158 discloses wherein the system can display stereo images).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the configuration for three-dimensional imaging is selected from a configuration for defocusing imaging, blur-based imaging and stereo imaging, as taught by Deering, because it is a simple substitution for one known element (the holographic interferogram method of displaying three dimensional images taught by Dublin) for another so as to display three dimensional images so as to get expected results.
Response to Amendment
Applicant amended claim 1 in the response filed 09/27/2021.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Applicant argues that Dublin in view of Rickard and Zhang fails to disclose assign .
Applicant additionally argues that Zhang fails to disclose estimating a change in intraocular pressure by comparing the SIFT keypoints of the calibration and second data sets, as well as determining differences in pressure utilizing SIFT or SIFT keypoints. While the Applicant may be correct that Zhang does not alone disclose each of these points, it is the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791